Title: To Thomas Jefferson from Benjamin Rush, 12 March 1802
From: Rush, Benjamin
To: Jefferson, Thomas


            Dear Sir,
              Philadelphia March 12. 1802
            Having just finished the labors of the Winter in the University, and hospital, I sit down with great pleasure to acknowledge your favor of Decemr last. One part of it commands my first Attention, and that is your communication of a discovery of a flaw in your Constitution from which you anticipate a certain, but easy passage out of life. Permit me my dear and long respected friend to request you to inform me of the Seat, and Nature of that flaw. Perhaps it is in the power of medicine to heal it, or to protract its fatal effects to a very distant day. Should my reading, or experience be insufficient for that purpose, I will lay the history of your Case before the most intelligent members of our profession in Philada: (without mentioning your name) and transmit to you our united Opinions and Advice. The result of all that has passed, or shall pass between us Upon this subject, shall descend with me to the grave.
            Accept of my thanks for your friendly hint to Mr Smith to attend to the interests of my son while he was an officer in the Navy. He feels with myself his Obligations to your Goodness, and regrets that the limited prospects of providing for sickness and Age while in that situation, rendered it necessary for him to quit the Service of his Country. He is still Attatched to the Sea, and expects to sail shortly probably to an East India port.
            I am happy in being Able to inform you that the vaccine Inoculation is generally adopted in our city, & that its Success has hitherto equalled the best wishes of its most sanguine and zealous friends.
            For several years past I have been engaged in investigating the causes, Seats, and remedies of madness, & Other diseases of the mind. Before I commit the results of my inquiries and Observations to the press, I wish to read every thing that has been published upon those Subjects. LeTude’s history of the Bastile, and of a Lunatic hospital in which he was confined Under pretence of madness, I have heard contains many curious facts upon that disease. In my inquiries for this curious book I was informed that you had a copy of it. Could you favour me with the reading of it, you would add greatly to my Obligations to you. It shall be returned in a week or ten days After I receive it.
            What means Alas! the renewal of the horrors of War in the West Indies?—Does our Globe, like a diseased body, stand in need of a perpetual issue of blood?—I tremble for its Consequences every where and particularly in our Country. Can nothing be done by concession, and partial emancipation to avert the Storm from the Southern states?—But I must quit a Subject upon which I am unable to suggest any thing new, or useful, and which I am sure has long commanded all the resources of your Understanding, and feelings of your heart.
            With great respect, and Affection beleive me to be your sincere Old friend
            Benjn: Rush
          